Citation Nr: 0619946	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-11 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for seasonal allergic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  May 2003 and May 2004 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied a 
disability rating in excess of 10 percent for seasonal 
allergic rhinitis and granted a disability rating of 30 
percent for sinusitis. 

By rating decision dated in March 2006, a 50 percent 
disability evaluation was assigned for sleep apnea.  The 
veteran has not filed a notice of disagreement as to this 
issue and it is therefore not before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's seasonal allergic rhinitis is manifested by 
occasional congestion without nasal polyps.

2.  The veteran's service connected sinusitis is manifested 
by occasional congestion and tenderness of limited duration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(a) (2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected sinusitis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, 
Diagnostic Code 6510 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated in March 2003 and March 2004, the RO 
apprised the veteran of the evidence required to substantiate 
claims for an increased disability rating for seasonal 
allergic rhinitis and sinusitis, respectively, and advised 
the veteran of the allocation of  responsibility for 
obtaining such evidence.  Subsequent to the VA's advisement 
to the veteran of what evidence would substantiate the 
claims, the allocation of responsibility for obtaining such 
evidence, and advising the veteran that she should submit all 
relevant evidence, de novo review of the claims was 
accomplished in March 2004 for seasonal allergic rhinitis and 
in September 2005 for sinusitis, and Statements of the Case 
("SOCs") were issued.

The rating decisions on appeal, the March 2004 and September 
2005 SOCs, and the June 2004, January 2005, and January 2006 
Supplemental Statements of the Case ("SSOCs") provided the 
veteran with specific information as to why the claims were 
being denied and of the evidence that was lacking.  The March 
2004 and September 2005 SOCs supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claim.  Further, in December 2005, the veteran submitted a 
response indicating that there was no further evidence to 
submit.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit her available private medical 
records or authorize VA to obtain those records on her 
behalf.  The veteran authorized and the VA obtained all 
relevant private medical records.  The treatment records were 
received and reviewed through November 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA examination 
was conducted in April 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support her claim, and the 
record is ready for appellate review.




Analyses of the Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).


Seasonal Allergic Rhinitis

The veteran contends that her seasonal allergic rhinitis is 
more severe than is contemplated by the currently assigned 
ten percent disability rating.  The veteran's seasonal 
allergic rhinitis was evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.

Under Diagnostic Code 6522, allergic rhinitis without polyps 
but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side is 
rated at 10 percent.  The highest and next rating, 30 
percent, requires the presence of polyps.

Although presurgical service medical records (SMRs) indicated 
the presence of a nasal polyp, post-service medical records 
did not confirm this symptom.  In fact, Dr. J.T.G. expressly 
found no polyps when doing a nasopharyngoscopy of the veteran 
in October 2004.

Because the record establishes no nasal polyps, the severity 
of the disorder warranting a 30 percent rating under DC 6522 
is not approximated.  Because there is no medical evidence 
that the criteria for a higher rating is warranted, there is 
no question as to which of two ratings should be assigned and 
no reasonable doubt to be resolved.  Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993)(Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue); 38 C.F.R.§§  4.3, 4.7.  Accordingly, 
the veteran's claim for a rating in excess of 10 percent for 
seasonal allergic rhinitis will be denied.



Sinusitis

The veteran contends that her sinusitis is more severe than 
is contemplated by the currently assigned rating of 30 
percent.  

The veteran's service-connected seasonal sinusitis was 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510.  
Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis.  The Board can identify 
nothing in the evidence to suggest that other diagnostic 
codes would be more appropriate, and the veteran has not 
requested or suggested that other diagnostic codes should be 
used. Butts v. Brown, 5 Vet. App. 532 (1993) (Holding that 
the assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, the 30 percent disability 
rating currently assigned is awarded for sinusitis manifested 
by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
disability rating is awarded for sinusitis following radical 
surgery with chronic osteomyelitis, or manifested by near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.96.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

The veteran contends that she is entitled to a higher 
disability rating for her service-connected sinusitis because 
she has had several radical surgeries for sinusitis that have 
not corrected the condition.  The veteran further asserts 
that her medical records document she experiences constant 
sinusitis, characterized by headaches, piercing pain over her 
eyes and radiating to her upper teeth, tenderness of her 
nasal sinuses, and continual, daily discharge and extreme 
crusting and bleeding from her sinuses.  The veteran alleges 
that these symptoms incapacitate her nearly constantly.  
  
However, the medical evidence of record does not support the 
veteran's allegations as to the chronicity or severity of her 
service-connected sinusitis.  Moreover, the record indicates 
that the veteran underwent two surgeries, after which the 
symptoms approximating a higher disability rating were not 
noted.  

SMRs document that in October and November 2000 while in 
service, the veteran underwent a septoplasty, turbanoplasty, 
tonsillectomy, and adenoidectomy as treatment for recurring 
sinusitis and nasal obstruction.  Post-service, the veteran 
first sought treatment for nasal congestion in June 2001.  On 
physical examination, she was noted to have a deviated, 
inflamed nasal septum with clear mucous.  She was diagnosed 
with chronic sinusitis and treated with antibiotics.  

The record documents no further treatments for sinusitis by 
the veteran between June 2001 and November 2002.  In November 
2002, she was referred to Dr. J.T.G., an otolaryngologist, to 
be evaluated for chronic sinusitis.  At that examination, the 
veteran reported left nasal obstruction and post-nasal drip.  
Dr. J.T.G. noted that the veteran was in no acute distress.  
On physical examination, Dr. J.T.G. observed that the 
veteran's nasal septum deviated toward the left and that 
there was some nasal valve dysfunction.    

Dr. J.T.G. ordered a computerized axial tomography (CAT) 
scan.  The CAT scan report confirmed a slightly deviated 
nasal septum, and noted some fluid in the left sinus, a mild 
mucosal thickening of the right anterior ethmoid sinus, some 
asymmetry of the inferior turbinates anteriorly, and a concha 
bullosa of the left middle turbinate.  In December 2002, upon 
reviewing the CAT scan report and completing another physical 
examination of the veteran, Dr. J.T.G. concluded that the 
veteran "probably" had sinusitis, but a nasal culture also 
taken in December 2002 revealed normal oropharyngeal flora.  

Later that December, the veteran presented to a physician 
assistant with sinus congestion and headaches.  The 
physician's assistant noted a yellow discharge from her nose 
and post nasal area, diagnosed her with sinusitis, and 
prescribed her antibiotics.  In March 2003, the veteran was 
referred by Dr. J.T.G. and Dr. T.A. to Dr. R.A.C., after 
complaining of nasal drip and congestion.  Dr. R.A.C. 
diagnosed the veteran with a deviated nasal septum, 
hypertrophic inferior turbinates, nasal valve collapse, and 
marked nasal obstruction.  

In June 2003, Dr. R.A.C. performed surgery on the veteran's 
nose, including septoplasty, turbinate reduction, nasal valve 
reconstruction, bilateral endoscopic sinus surgery, left 
maxillary sinus antrostomy, limited resection of the leading 
edge of the middle turbinates bilaterally, and inferior 
turbinectomy.  
  
Between December 2003 and December 2004, the veteran sought 
treatment for various ailments from her general practitioner 
and was diagnosed with sinusitis and treated with antibiotics 
seven times, with four of these visits occurring between 
December 2003 and March 2004, two in June 2004, and one in 
December 2004.

At an April 2004 VA examination, the veteran reported marked 
blockage of the left side of her nose, mid-facial pain mostly 
on the left, and some post-nasal drip and discharge.  The VA 
examiner noted that a VA CAT scan showed the ethmoid, 
sphenoid, and frontal sinuses were all clear; the nasal 
septum did not appear to be deviated; and the turbinates were 
not of unusual size.  The CAT scan only noted that the 
mucosal lining of both maxillary sinuses showed evidence of 
chronic thickening, worse on the left than the right.

On physical examination, the VA examiner observed that the 
veteran was in no distress, her nasal septum was straight, 
and her turbinates were normal sized.  However, noting 
tenderness to palpation over the maxillary sinuses, mucoid 
secretions in the posterior regions of the nasal cavity, the 
veteran's self-report of continued use of sinusitis 
medications, and the mucosal thickening of the maxillary 
sinuses as documented on the VA CAT scan, the VA examiner 
concluded that the veteran had sinusitis.   

Two weeks later at another VA physical examination, another 
VA examiner characterized the veteran's nasal mucosa as 
showing an allergic pallor.  In August 2004, when the veteran 
presented to Dr. J.T.G. with the complaint of six sinus 
infections over the past year, Dr. J.T.G. diagnosed her with 
allergic rhinitis.  

In October 2004, Dr. J.T.G. conducted a nasopharyngoscopy on 
the veteran and found clear mucous with no purulent 
discharge.  He diagnosed the veteran with allergic rhinitis.  
Dr. J.T.G. also reviewed the VA CAT scan and concluded that 
the thickening in the maxillary sinuses may have represented 
mucosal edema secondary to the veteran's allergic rhinitis.

At her evaluation for sleep apnea with Dr. P.K.B. in November 
2005,  the veteran reported that she experienced occasional 
sinus congestion and tenderness.  However, on physical 
examination, Dr. P.K.B. observed that she was in no acute 
distress and had no sinus tenderness, and that her nasal 
mucosa and pharynx were normal.  

Thus, contrary to the veteran's assertions, the record shows 
that she experiences occasional episodes of sinusitis of 
limited duration which appear to successfully resolve with 
antibiotic treatment.  However, the Board must apply the 
factors as enumerated in the rating criteria discussed above.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Having done so, the 
Board notes no evidence of chronic osteomyelitis, near 
constant sinusitis, or purulent discharge or crusting after 
repeated surgeries as required to establish a 50 percent 
disability rating.  

While the veteran indicates that she should be rated as more 
than 30 percent disabled for sinusitis due to her reported 
symptomatology, as a lay person, she is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition, as measured in accordance with the rating 
schedule.  Massey, supra; See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Because the above objective and clinical findings 
preponderate against a disability rating in excess of 30 
percent for the veteran's service connected sinusitis, the 
claim will be denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 for seasonal 
allergic rhinitis is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected sinusitis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


